DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes  OLED WITH SPACERS OVER BANKS

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 10 recites that “an emission layer disposed on one pixel electrode of the plurality of pixel electrodes is disposed on a portion of the one pixel electrode contacting a corresponding one of the plurality of thin film transistors”. The plain meaning of this limitation seems to be that a part of the electrode that the emission layer is on is also a part that contacts the TFT. However, this is not disclosed in the specification. In FIG. 2 of the specification the part that contacts the TFT is to the left of the part that contacts the emission layer, and in FIGS. 6 and 7 the part that contacts the TFT is to the right of the part that contacts the emission layer. Thus this feature is not disclosed or enabled by the present specification. If this limitation has some other meaning it is not clear what it might be.
The remaining claims are rejected based on their dependencies.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites that “an emission layer disposed on one pixel electrode of the plurality of pixel electrodes is disposed on a portion of the one pixel electrode contacting a corresponding one of the plurality of thin film transistors”. The plain meaning of this limitation seems to be that a part of the electrode that the emission layer is on is also a part that contacts the TFT. However, this is not disclosed in the specification. In FIG. 2 of the specification the part that contacts the TFT is to the left of the part that contacts the emission layer, and in FIGS. 6 and 7 the part that contacts the TFT is to the right of the part that contacts the emission layer. Thus this feature is not disclosed or enabled by the present specification. If this limitation has some other meaning it is not clear what it might be. As the claims are to be interpreted in light of the specification, 
The remaining claims are rejected based on their dependencies.
These claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim, US 2014/0145157.
Claim 1: Kim discloses
a substrate (110); 
a plurality of pixel electrodes (150) disposed on the substrate to be spaced apart from each other; 
a pixel defining layer (153) disposed on the substrate and including a plurality of pixel defining holes exposing the plurality of pixel electrodes, wherein each of the plurality of pixel defining holes exposes a center portion of a corresponding pixel electrode of the plurality of pixel electrodes (FIG. 4); 
and a plurality of spacers (153b) disposed on the pixel defining layer to be spaced apart from each other, wherein a distance between 
See Kim at [0050]: “the first bank 153a protrudes from the second bank 153b by a width within about 1 to 9 micrometer.” The protrusion of 153a from 153b corresponds to “a distance between an edge of each of the plurality of spacers adjacent to a closest pixel electrode and a portion of the closest pixel electrode that is not covered by the pixel defining layer”.
Claim 2: the distance between the edge of each of the plurality of spacers adjacent to the closest pixel electrode and a portion of the closest pixel electrode that is not covered by the pixel defining layer is between about 1 µm and about 3 µm. See Kim at [0050]: “the first bank 153a protrudes from the second bank 153b by a width within about 1 to 9 micrometer.” The protrusion of 153a from 153b corresponds to “a distance between an edge of each of the plurality of spacers adjacent to a closest pixel electrode and a portion of the closest pixel electrode that is not covered by the pixel defining layer”.
Claim 3: the distance between the edge of each of the plurality of spacers adjacent to the closest pixel electrode and a portion of the closest 
Claim 4: each of the plurality of spacers is disposed between a corresponding pixel electrode of the plurality of pixel electrodes and one of pixel electrodes closest to the corresponding pixel electrode (FIG. 4).
Claim 6: a portion of an upper surface of the pixel defining layer between one pixel electrode of the plurality of pixel electrodes and pixel electrodes second closest to the one pixel electrode contacts a hole injection layer or a hole transport layer. See FIG. 4:


    PNG
    media_image1.png
    267
    409
    media_image1.png
    Greyscale

As shown in FIG. 4, the top surface of pixel defining layer 153 contacts the bottom of layer 155. The lowest portion will be a hole injecting layer ([0064]).
Claim 8: as can be seen in FIG. 4, layer 155, which includes the emission layer, is in contact with the side surface of spacer 153b:

    PNG
    media_image2.png
    286
    418
    media_image2.png
    Greyscale

This corresponds to the auxiliary layer recited in claim 8.
Claim 9: the auxiliary layer is integrally formed with the emission layer (FIG. 4).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamamoto, US 2016/0133677.  
Claim 5: Kim does not disclose the plan view of the device. However, this claimed arrangement was common in the art. See e.g. Yamamoto, FIG. 5, which discloses the plurality of pixel electrodes are disposed at 
Claim 7: Kim does not illustrate the plan view, but the claimed arrangement was common in the art. See e.g. Yamamoto FIG. 5, showing bank 105 on all four sides of the pixel. The combination of bank 153a and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/PETER BRADFORD/Primary Examiner, Art Unit 2897